Citation Nr: 1242132	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-19 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back strain. 

2. Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida. These claims were previously denied by the Board in August 2010. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in February 2011, the Court granted a Joint Motion for Remand, remanding these claims back to the Board.  In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The claim was then returned to the Board for appellate disposition.

In October 2009, the Veteran was afforded a hearing at the Board's Central Office in Washington, DC before the undersigned Veterans Law Judge. A transcript of this hearing has been prepared and incorporated into the evidence of record. 

The issues of bilateral hearing loss and tinnitus have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain VA examinations in accordance with the original 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Low Back Strain

With Regard to the issue of low back strain, remand is required to comply with the previous Board remand.  See Stegall, 11 Vet. App. at 271.  In September 2011, the Board remanded the issue of entitlement to service connection for low back strain.  The Board requested that a VA examiner provide an opinion regarding whether the Veteran's low back strain was related to service.  In particular, the Board requested that the Veteran's lay statements regarding continuity of low back pain symptoms since service be considered during the evaluation by the examiner.  The AMC provided the Veteran with a VA examination in October 2011.  The examiner reviewed the Veteran's medical history and conducted objective testing, but did not address any of the Veteran's lay statements regarding continuity of symptoms of low back pain.  The examiner opined that it was unlikely that the Veteran's back pain arose from military service.  In support, he provided that the Veteran's in-service injury was diagnosed as muscle spasms, which normally resolve over a brief period of time and does not predispose someone to future strains, fractures, degenerative joint disease, or tumors.  Further, the examiner noted the lack of evidence of continued symptoms or treatment, as shown by the lack of treatment records from military service to present, indicated that relationship to military service was unlikely.  Again, the examiner provided no discussion in support of his opinion of the Veteran's lay statements regarding his continual back problems from military service to present.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Here the statements at issue, as seen in the Veteran's January 2006 Statement, September 2007 Statement, and April 2008 VA Form 9, reiterate that the Veteran claims he has experienced pain and problems with his lower back ever since his fall during training in service.  Because the VA examiner appears to have based his opinion in part on the supposition that the Veteran did not have ongoing issues with his lower back from the time of his injury in service to present, these statements must be discussed, as they are in conflict and tend to show that there was actual chronicity of symptoms.  Accordingly, the examiner must address the lay statements of record in his findings on in a new VA examination.

Skin Disorder

With regard to the issue of a skin disorder, remand is required to comply with the previous Board remand.  See Stegall, 11 Vet. App. at 271.  In September 2011, the Board remanded the issue of entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.  A VA examination was conducted in October 2011.  The examination was conducted by a general physician and not a dermatologist as requested.  The AMC subsequently deferred the case in an attempt to provide the Veteran with a VA examination by a dermatologist.  An email correspondence in the claims file dated June 2012, indicated that the Veteran was contacted by the VA Medical Center in order to schedule a new examination with a dermatologist, but that the Veteran refused to submit and asked that the request be cancelled.  A July 2012 letter was sent to the Veteran to clarify if he still wished to pursue his claim for a skin disorder or if he wished to withdraw.  No response from the Veteran appears to have been received and his case was adjudicated utilizing the evidence of record.

Although it appears that the AMC attempted to comply with the previous remand request, this was not achieved, and it is not clear from the record whether the Veteran actually refused a scheduled examination or indicated a desire to withdraw his appeal.  There is no documented written evidence from the Veteran as to his intention.  As such, the Veteran should be afforded another opportunity to submit for an examination with a dermatologist and to accomplish compliance with the original remand directives.  Accordingly, a VA examination with a dermatologist should be provided to the Veteran.

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his lower back and skin conditions and records of his VA care, dated since November 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain current VA records since November 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled for an in-person VA examination before an appropriate specialist regarding his low back disability.  All pertinent symptomatology and findings must be reported in detail. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be performed.  A complete rationale for all opinions must be provided. If the examiner cannot provide the  requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion regarding whether it is at least as likely as not (a 50% or greater probability) that the Veteran's current low back disability manifested during, or as a result of, active military service. The examiner must take into consideration the Veteran's lay statements regarding chronicity of symptomatology since military service.  A complete rationale must be provided for all opinions offered.

3. The Veteran should also be scheduled for an in-person VA examination with a dermatologist for his claimed skin disorder. All pertinent symptomatology and findings must be reported in detail. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All required testing must be performed.  A complete rationale for all opinions must be provided. If the examiner cannot provide the  requested opinion without resort to speculation, it must be so stated, and a supporting rationale provided for that opinion. 

After a review of the examination findings and the entire evidence of record, the examiner should indicate whether the Veteran has a current disorder of the skin, and if so, whether it is at least as likely as not (a 50% or greater probability) that that the disorder(s) manifested during, or as a result of, his military service, to include as due to herbicide exposure. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



